Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are cancelled and claims 21-40 are new. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24 and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11439857. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap in the claimed subject matter, such that claims 21-24 and 31-34 of the current application are found in claims 1-3 of the noted issued patent.
Claims 25-27, 29-30 and 33-37 and 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11439587 in view of Miller 2014/0174765. See below rejection, as Miller discloses the limitations of claims 25-27, 29-30 and 33-37 and 39, and such elements of the mount, thermally-responsive trigger, support arms, and seal (being a button) is known in Miller. 
Claims 28 and 38rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11439587 in view Ringer (U.S. 2014/0102729). See below rejection, as Ringer discloses the noted thermal ratings of the trigger claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27, 29-37, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 2014/0174765) in view of Ringer (U.S. 2014/0262357).
With respect to claims 21 and 31, Miller discloses fire protection sprinkler (figure 1), comprising: a frame (frame 12) defining a passageway (within 20) between an inlet (20a) and an outlet (20b) along a longitudinal axis (noted axis that 20 is centered on), the passageway having a nominal K-factor greater than or equal to 8.0 (paragraph 0006, being a k-factor of 25.2); a seal coupled with the outlet (paragraph 0023, supported by 14) to prevent fluid flow out of the passageway while the seal is in an unactuated state; a thermally-responsive trigger (14) that changes the seal from the unactuated state to an actuated state to allow fluid to flow out of the passageway (paragraph 0023); and a deflector (100) coupled with the frame, the deflector is planar and comprises a first side (side of 112a), a second side (side of 112b), a third side )side of 114a), and a fourth side (side of 114b), the first side and the second side each comprise an end profile defining a plurality of tines (noted tines about 112a and 112b). Miller fails to disclose the third side and the fourth side are tineless.
Ringer, figure 1 discloses tines on only two sides and the other two sides being tineless as they are affixed with the posts of 22/44. Ringer, paragraph 0006, discloses the fixed and translating deflector assemblies can involve manufacturing and assembly of multiple interconnected components including a compression screw separate from the sprinkler frame, surrounding structure and/or deflector member. It may be desirable to provide sprinkler assemblies that overcome some of these design limitation while presenting a more simplified construction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the arms for fixing the deflector as disclosed by Ringer into the system of Miller to offer a more simplified construction. Furthermore, the rejection could be reversed, utilizing the deflector element and k-factor of Miller into the structure of Ringer, to allow for increased fluid to supply more water to the fire faster, and improved tine construction on the two sides of Ringer to improve water dispersion thereof. 
With respect to claims 22 and 32, Miller as modified discloses the plurality of tines comprise a first tine separated from a second tine by a first slot, a third tine separated from the second tine by a second slot, and a fourth tine separated from the third tine by a third slot (figure 2 discloses a center tine 112a, two sides tines 116a, and a fourth tine, at 118a, with three noted slots between the 4 noted tines).  
With respect to claim 23 and 33, Miller as modified discloses the plurality of tines define a first slot having a first depth and a second slot having a second depth less than the first depth (figure 2b, there being two slots at noted radius R1 and R3, that o R1 being deeper than that of R3).  
With respect to claims 24 and 34, Miller as modified discloses the nominal K-factor is less than or equal to 26.0 (being 25.2).  
With respect to claim 25s and 35, Miller as modified discloses: a mount that extends outward of the longitudinal axis from a first end coupled with the frame to a second end coupled with the deflector (being the noted modified arms of Ringer affixing the deflector to the frame).  
With respect to claims 26 and 23, Miller as modified disclose the thermally-responsive trigger comprises a glass bulb (paragraph 0023).  
With respect to claims 27 and 37, Miller as modified discloses the thermally-responsive trigger comprises a strut lever and solder link assembly (paragraph 0023).  
With respect to claims 29 and 39, Miller as modified discloses: a plurality of support arms coupled with the frame and the deflector (as Miller disclose two noted support arms).  
With respect to claims 30 and 40, Miller as modified discloses the seal comprises a sprinkler button (being understood as the element that is supported by 14 which acts to seal the internal passageway, though not shown such structure forms a circular seal about the internal passageway, see Ringer, figures 1a and 1b, which discloses such known round seals).  
Claim(s) 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller and Ringer as applied to claims 21 and 31 above, and further in view of Ringer2 (U.S. 2014/0102729).
With respect to claims 28 and 38, Miller as modified discloses the trigger, but fails to disclose the thermally-responsive trigger has a thermal rating of 155 degrees Fahrenheit or 200 degrees Fahrenheit.  Ringer2, paragraph 0061, discloses such temperature ratings of the thermal trigger 80 can be any suitable temperature rating, and give both 155 and 200 as known values of known thermal ratings. 
It would have been obvious to one having ordinary skill in the art before the inventio was filed to utilize a known thermal rating of 155 or 200 as disclosed by Ringer2 into the system of Miller as modified, as such ratings are known and are suitable temperature ratings depending on the sprinklers application. This value is also understood as being the optimum/workable value of the thermal rating for the trigger, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II-B). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752